                 Case 2:19-cv-00314-JCC Document 45 Filed 11/10/20 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    STEVE LEWIS, a Washington resident,                   CASE NO. C19-0314-JCC
10                             Plaintiff,                   MINUTE ORDER
11              v.

12    RICHARD PHAN and LINH D. PHAN,

13                             Defendants.
14

15             The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17             This matter comes before the Court on the parties’ request for the Court to hear an
18   expedited telephonic discovery motion pursuant to Local Civil Rule 7(i) and the Court’s order
19   regarding discovery and depositions (Dkt. No. 7). The Court understands that there is a dispute
20   about whether the discovery deadline has passed. Having thoroughly considered the relevant
21   record, the Court concludes that oral argument is unnecessary and that the discovery deadline has
22   passed.
23             The Court issued the original scheduling order in this matter on July 16, 2019. (See Dkt.
24   No. 16.) That order scheduled trial for March 9, 2020, the discovery deadline for 120 days before
25   trial (i.e., November 11, 2019), and the dispositive motions deadline for 90 days before trial (i.e.,
26   December 10, 2019). (See id.) The parties filed cross-motions for summary judgment, which the


     MINUTE ORDER
     C19-0314-JCC
     PAGE - 1
               Case 2:19-cv-00314-JCC Document 45 Filed 11/10/20 Page 2 of 2




 1   Court addressed on February 24, 2020. (See Dkt. Nos. 18, 22, 25.)

 2          On February 28, 2020, after the discovery deadline and dispositive motions deadlines had

 3   passed, the Court sua sponte continued the trial from March 9, 2020 until June 8, 2020. (See Dkt.

 4   No. 26.) On June 1, 2020, the Court struck the trial date in light of the COVID-19 pandemic’s

 5   impact on the Court’s operations. (See Dkt. No. 30; see also W.D. Wash. General Order 08-20.)

 6   On June 25, 2020, the parties filed a stipulated motion requesting that the Court set a new trial

 7   date and “[c]alendar[] new deadlines for a proposed pretrial order and trial briefs.” (Dkt. No. 31

 8   at 2.) The motion did not request that the Court reopen discovery. On July 8, 2020, the Court
 9   entered the new trial schedule. (See Dkt. No. 32.) On August 31, 2020, Plaintiff filed an
10   unopposed motion to “[c]alendar[] new deadlines for a proposed pretrial order and trial briefs.”
11   (See Dkt. No. 35.) Once again, the motion did not request that the Court reopen discovery. The

12   Court granted the motion on September 4, 2020. (See Dkt. No. 37.)

13          In sum, the discovery deadline passed on November 11, 2019 and none of the parties’

14   motions to continue trial requested that the Court reopen discovery and set a new discovery

15   deadline. Should either party wish to reopen discovery, that party must file a motion.

16

17          DATED this 10th day of November 2020.

18                                                           William M. McCool
                                                             Clerk of Court
19
                                                             s/Paula McNabb
20
                                                             Deputy Clerk
21

22

23

24

25

26


     MINUTE ORDER
     C19-0314-JCC
     PAGE - 2
